DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dailey, JR. et al(USPGPUB 2014/0266726) in view of Filatoff(USPGPUB 2017/0270565) and Examiner’s statement of Official Notice.
  -- In considering claim 1, the claimed subject matter that is met by Dailey, JR. et al(Dalley) includes:
	1) receiving a first current position of a visitor device is met by the server(108), which receives position information pertaining to RFID readers(104A-104F)(see: secs[0015-0016]);
	2) determining if a first triggering event has occurred in response to the first current position is met by the RFID readers(104A-104F) being programmed with programmable events(220), such that, when the events occur, a warning or alert is sent(see: sec[0017]);
3) determining a host device associated with the visitor device is met by the server(108).
	- Dailey does not teach:
	1) determining a first mapped position of the visitor device in response to the first current position of the visitor device;
	2) transmitting the first mapped position of the visitor device to the host device;
	3) the first mapped position being a location name associated with an (x,y,z,) coordinate of the first current position.
	Use of tracking systems which determine mapped positions and transmit the mapped positions to a host device is well known. In related art, Filatoff discloses a facility mapping an interactive tracking system, which utilizes facility mapping and visitor tracking capabilities(see: sec[0008]), and wherein electronic devices(10) are utilized to map and display a graphical facility map, and transfer map data to a server computing device(22)(see: sec[0044]).
	Since the use of determining and transmitting mapped position data to a host device is well known, as taught by Filatoff, it would have been obvious to one of ordinary skill in the art, before the effective filing date of 
would have augmented the tracking capabilities of the system of Dailey, by providing an accurate map of the facility, which would have aided personnel in locating any reader within the facility, by providing the facility on a map display.
  	With regards to the claimed visitor device belonging to a first individual that is visiting a location, and the host device belonging to a second individual that is hosting the first individual that is visiting the location, one of ordinary skill would have readily recognized that the inmates in the system of Dalley would have readily constituted
visitors, and as well, the detection center officer would have readily constituted a Host of sorts, in a manner that would have readily read on the claimed subject matter, since the devices in the system operate in the same manner as that of the claimed subject matter, regardless of the titles afforded to the persons/personnel carrying the devices.  
	Furthermore, the examiner takes Official Notice, that in the transponder art, use of devices with provide mapped positions with (x,y,z) coordinates of the position is well known.  Therefore, it would have been 
  -- Claim 2 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 1 above, as well as:
	1) activating an alarm on the host device when the first mapped position is received is met by the monitoring rules, which are assigned to programmable event(220), and can include movement restrictions, such that a direction and position of a user can be tracked as the user moves around the facility.  And wherein, when a first position of a user is determined, an alert can be sent based on monitoring locations at transit points during the progress of the monitored transponder(104)(see: sec[0021]).
  -- Claim 3 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 1 above, as well as:
	1) receiving a second current position of the visitor device and determining if a second triggering event has occurred in response to the second current position would have inherently been met, since the system teaches that the transponders(104) are monitored at 
Furthermore, the claimed determining a second mapped position of the visitor device in response to the second current position of the visitor device; transmitting the second mapped position of the visitor device to the host device; and activating an alarm on the host device when the second mapped position is received, all constitute redundant steps that would have been met based on the programmable events and predefined restrictions of the monitoring rules(222), that would have been programmed in to each transponder.
  -- Claim 4 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 3 above, as well as:
	1) determining a visitor destination in response to at least one of the
first position and the second position; and transmitting the visitor destination to the host device would have been readily attainable, based on the monitored movements and progress of transponders(104) when in transit(see: sec[0021]).
-- Claim 5 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 4 above, as well as:
	1) determining a first path from the second current position to the visitor destination; determining a first arrival time of the visitor device at the visitor destination in response to the first path; and transmitting the first arrival time to the host device would have all been ascertainable, since the server includes a display, which collects all transponder movement and location data, based on where the transponder is expected, detected, and moving towards(see: figure
3, secl[0049]).
  -- Claim 6 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 5 above, as well as:
	1) receiving a current position of the host device; determining a second path between the current position of the host device and the visitor destination; determining a second arrival time of the host device at the visitor destination in response to the second path; determining a departure time from the current position of the host device such that the second arrival time is equivalent to the first arrival time or prior to the first arrival time; and transmitting the departure time to the host device is met in embodiments when a host devices is met by the detection center officer(107), being assigned a transponder, such that the system can detect when an offender is near or approaching the officer(see: sec[o027]).  As well, an RFID reader can include a radar
module(103), and function as a host device, such that offenders can be tracked such that the reader can determine paths of the reader, and monitored entities within the facility(see: secs[0024-0027]).
  -- Claim 7 recites subject matter that is met by Dailey in view of Filatoff, as discussed in claim 6 above, as well as:
	1) activating an alarm on the host device when a current time is equivalent to the departure time or later than the departure time is met by
the reader(102E), including a display screen, such that a schedule indicating when or where a Reader’s scans are to occur(see: secs[0023-0024]).  As discussed above, Dailey teaches that the reader can act as a host device, by performing middleware(224) or service(216) functions(see: sec[0023]).  In this embodiment, this would have constituted the claimed alarm when a current time is equivalent to a departure time, since the display would have indicated to the reader, a schedule, and location that the
reader should be, based on the schedule.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above. 
-- Claim 9 is dependent on claim 8, and recites essentially the same subject matter as that of claim 2.  Therefore, claim 9 is met for the reasons as discussed in the rejection of claims 2 and 8 above.
  -- Claim 10 is dependent on claim 8, and recites essentially the same subject matter as that of claim 3.  Therefore, claim 10 is met for the reasons as discussed in the rejection of claims 3 and 8 above.
  -- Claim 11 is dependent on claim 10, and recites essentially the same subject matter as that of claim 4.  Therefore, claim 11 is met for the reasons as discussed in the rejection of claims 4 and 10 above.
  -- Claim 12 is dependent on claim 11, and recites essentially the same subject matter as that of claim 5.  Therefore, claim 12 is met for the reasons as discussed in the rejection of claims 5 and 11 above.  
  -- Claim 13 is dependent on claim 12, and recites essentially the same subject matter as that of claim 6.  Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 6 and 12 above.  
  -- Claim 14 is dependent on claim 13, and recites essentially the same subject matter as that of claim 7.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 3 and 8 above.  
  -- Claim 15 recites essentially the same subject matter as that of claim 1, as well as:
1) the computer program product tangibly embodied on a computer readable medium, the computer program product including instructions is met by the computing devices including computer readable medium, which stores computer readable instructions that allow the system to function in the manner as described above(see: sec[0058]).
  -- Claim 16 depends from claim 15, and recites essentially the same subject matter as that of claim 2.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 1 and 15 above.
  -- Claim 17 depends from claim 15, and recites essentially the same subject matter as that of claim 3.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 3 and 15 above.
  -- Claim 18 depends from claim 17, and recites essentially the same subject matter as that of claim 4.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 4 and 17 above.
  -- Claim 19 depends from claim 17, and recites essentially the same subject matter as that of claim 5.  Therefore, claim 19 is met for the reasons as discussed in the rejection claims 5 and 18 above.
  -- Claim 20 depends from claim 19, and recites essentially the same subject matter as that of claim 6.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 6 and 19 above.
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection and have been addressed in the art rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.